DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 11 August 2022 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 11 August 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 9,668,053 (patented 30 May 2017) (“Rivera”); US Patent 6,439,744 (patented 27 August 2002) (“Chanslor”); US Patent Application Publication 2012/0294672 (published 22 November 2012) (“Hicks”); US Patent Application Publication 2013/0048802 (published 28 February 2013) (“Guran”); US Patent 6,135,623 (patented 24 October 2000) (“Lin”) and US Patent Application Publication 2017/0290324 (published 12 October 2017) (“Rocha”).
Claims 5–7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rivera, Chanslor, Hicks, Guran, Lin, Rocha and US Patent Application Publication 2004/0035987 (published 26 February 2004) (“Oddsen”).
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rivera, Chanslor, Hicks, Guran, Lin, Rocha, Oddsen and US Patent Application Publication 2009/0122564 (published 14 May 2009) (“Beadle”).
Claim 1 is drawn to “a quick connect speaker assembly.” The following table illustrates the correspondence between the claimed quick connect speaker assembly and the Rivera reference.
Claim 1
The Rivera Reference
“1. A quick connect speaker assembly comprising:
Rivera similarly describes a landscape light 10 with speaker 30. Rivera at Abs., cols.3, 4, FIG.1A.
“a speaker body encasing a speaker appliance, the speaker body having:
Light 10 includes a speaker body to encase speaker 30. Id. Rivera’s speaker body includes a plurality of assembled elements, such as dome top 12, top cover 10, second tier cover 40, dome top 52, third tier cover 70 and bottom cover 110. Id. The assembled elements form a cavity for encasing speaker 30. See id. at FIGs.1A, 2.
“(1) a first outer surface and a first inner surface, wherein the first outer surface is exposed to the environment and the first inner surface encompasses components of the speaker appliance,
Rivera’s assembled elements define outer and inner surfaces as claimed. See id.
“(2) a base formed at, and extending from, one end of the speaker body, the base having a threaded area, and
Rivera’s assembled elements include bottom cover 110, corresponding to the claimed base. Id. at col. 5 ll. 3–67, FIGs.1A, 1B, 2. Bottom cover 110 includes a threaded female connector (FIP) 118. Id.
“(3) first and second conductors attached to the speaker appliance and extending beyond the speaker base;
Rivera’s landscape light 10 includes a PCB 90 installed inside bottom cover 110. Id. Further, Rivera’s light 10 further includes a pair of low-voltage conductors 140 entering the bottom of post 120, passing through female connector 118 and terminating at PCB 90 in order to provide DC power to PCB 90, LED 82 and speaker 30. See id. at col. 4 l. 3, col. 5 ll. 42–54, col. 6 ll. 21–27, FIGs.1C, 4. Accordingly, Rivera’s speaker body—namely, bottom cover 110—includes first and second low-voltage conductors attached to speaker 30 and extending beyond base/bottom cover 110.
“a stake that is a single body having:
Rivera’s light 10 includes a post 120 and stake 130. Id. at cols.3, 4, FIGs.1A, 1C. As shown below, Rivera describes using post 120 and stake 130 to provide similar features as the claimed stake. Unlike the claimed stake, however, Rivera’s post 120 and stake 130 are not formed as a single body.
“(1) a first end portion that is pointed for impaling a penetrable surface,
Stake 130 includes a first end 132 formed as a spike for impaling a penetrable surface, like the lawn ground. See id. at col. 5 ll. 20–30, FIG.1C.
“(2) a second end portion having a rim defining a channel that extends to the first end portion,
Post 120 includes a second end having a threaded male member (MIP) 124 that cooperates with FIP 118 of bottom cover 110. Id. at col. 5, ll. 31–38, FIG.1A.
“(3) a second outer surface and a second inner surface defining the channel that is a hollow interior of the body,
Post 120 defines interior and exterior surfaces. See id. Post 120 is also described as hollow since it allows for the passage of wires 140 from the bottom of post 120 to the top of post 120. See id. at col. 4 ll. 3, 4, FIG.1C.
“(4) first and second slots at the second end portion for receiving or connecting to a coupler, and
Rivera does not describe corresponding first and second slots in post 120 or stake 130.
“(5) a hole; and
Rivera describes including a hole in either post 120 or stake 130 to allow wires 140 to enter. See id.
“the coupler having:
“(1) a coupler body having:
“(a) first and second coupler ends for extending the channel from the first end portion of the stake, the first coupler end being threaded for engagement with the base of the speaker, and the second coupler end having at least one portion for engaging the channel of the stake, and
“(b) first and second raised portions, disposed at the second coupler end, for slidably engaging with the first and second slots at the second end portion of the stake; and
“(2) a push pin assembly including a plunger extending through the hole of the stake.”
Rivera connects lower cover 110 directly to post 120 with MIP 124 and FIP 118. Id. at col. 5 ll. 31–38, FIG.1A. Rivera does not describe connecting cover 110 to post 120 with a separate coupler like the one claimed.

Table 1
The foregoing table shows that the Rivera reference corresponds closely to the claimed quick connect speaker assembly. There are a few differences. The first difference concerns the form of the stake. The claimed stake is a single body while Rivera’s stake is formed by two bodies: a post 120 and a stake 130. The second difference is the manner of connecting a speaker body to the post/stake. The claimed assembly includes a coupler configured to thread into the base of the speaker on one end and to slide into the post/stake at the other end. The coupler further includes raised portions that slide into the stake’s slots. Further, the coupler includes a push pin assembly that extends through the stake’s hole.
The differences between the claimed assembly and Rivera’s landscape light 10 are such that the invention as a whole would have been obvious to one of ordinary skill in the art of connectors and mechanical supports at the time of filing. The first difference discussed above results from Rivera forming its stake from two cooperating parts, a post 120 and a stake 130, that are joined through a MIP/FIP connection 134/128. Rivera at col. 5 l. 20 to col. 6 l. 20, FIGs.1–3. One of ordinary skill in the art at the time of the invention would have reasonably recognized that Rivera’s stake structure is one known stake configuration and the claimed single body configuration is another known alternative stake structure. For example, the Chanslor reference, like the Rivera reference, describes a decorative ground fixture (e.g., a string of Christmas lights) that is fixed to the ground with a spiked stake. Chanslor at Abs., cols.1, 2, FIGs1, 2, 14, 15. Chanslor, like Rivera, describes a first embodiment where the stake is made from two cooperating members, a first pole member 260 and a second stake member 221. Id. at cols.14–17, FIGs.14–18. Chanslor also describes an alternative configuration where the stake is formed as a single body 20 having a channel extending through the body’s entire longitudinal axis. Id. at cols. 6–8, FIGs.1–6. And like Rivera, both stake embodiments include a bottom, sharpened end to insert into the ground and a top end that couples to an electrical fixture, such as a light. Id. at FIGs.2, 15. Given these overlapping teachings, one of ordinary skill in the art would have reasonably recognized that configuring Rivera’s post 120 and stake 130 as a single body, like Chanslor’s single body stake member 221, would predictably produce a suitable stake for Rivera’s lighting and sound fixture. Accordingly, it would have been obvious for one of ordinary skill in the art to modify Rivera’s fixture to include a single body stake having a channel extending along the entire longitudinal axis of the body.
Concerning the second difference, those of ordinary skill would have known about the desirability of using a stand, or post, for a variety of applications. The Rivera and Chanslor references discussed already provide two examples in which a stand in the form of a pole and stake are used to support lawn accessories, such as Christmas lights, lawn lights and speakers. Those of ordinary skill in the art would have also recognized that changing accessories—for example, during different seasons—would be laborious and time consuming, particularly when using threaded connection elements, such as the MIP 124 and FIP 118 elements described by Rivera. For example, the Hicks reference describes the problem of attaching accessories to a stand with a threaded bolt and comments that doing so is not always practical and desirable. Hicks at ¶¶ 2–5. Hicks addresses this problem by adding an adapter between the stand and the accessory. Id. at ¶¶ 7–12. The adapter 50 combines two connection mechanisms into a single device. Id. at ¶¶ 24–28, FIG.1. One open end 54 of adapter 50 includes a FIP adapter to receive a MIP element, such as bolt 14a protruding from a stand 10. Id. Another open end 52 of adapter 50 is open to receive a quick-connect stem 32 threaded into an accessory. Id.
With this arrangement, Hicks teaches and suggests improving the usability of the Rivera-Chanslor single body stake, by adding an adapter to each stake/accessory to facilitate fast and easy connections between the stake and a variety of accessories. One end of the adapter would firmly attach to either the stake or accessory through a MIP-FIP connection and the other end of the adapter would provide a quick-connect/quick-release connection to the other of the stake or accessory. For example, following Hicks example, one of ordinary skill would have provided an adapter configured to thread onto either of Rivera’s MIP and FIP connections. See Hicks at FIG.1, ¶¶ 24–28. Like the claim then, one of ordinary skill would have reasonably provided an adapter with a first end that threads into Rivera’s FIP 118. See Rivera at FIG.1A. The second end of the adapter would include an opening to receive a quick-connect/quick-release stem, like Hicks’s stem 30. See Hicks at FIG.1. The stem would protrude from the obvious, single-body, Rivera-Chanslor stake discussed above. See Hicks at FIG.1; Rivera at FIG.1A; Chanslor at FIG.2.
Further, one of ordinary skill in the art would have reasonably recognized that Hicks’s quick-connect/quick-release stem would not be necessary if the adapter and stake were configured to provide a quick-connect connection. Such arrangements were known in the art. Chanslor depicts a stake 72 that secures an electronic device, like a lighting socket and bulb 84, in a simple sliding manner. Chanslor at col. 9 l. 47 to col. 11 l. 9, FIGs.10, 10A, 10B, 10C. More particularly, a clip 67 protruding from bulb 84 slides into a slot 78 at the top of stake 72. Id. The Guran reference further describes a connector with/without a stopper midway along its longitudinal axis. Guran at ¶¶ 35–41, FIGs.1, 2, 6. This allows the connector to quickly slide in and out of pole pieces 32 and 53 for connection and disconnection. Id. The attachment is secured through either set screws 33 or quick-release connections, depending on the use scenario. Id. Cf. at Rocha at FIG.4 (describing a quick-connect/quick-release arrangement with a push-pin and plunger, or button, 32 that protrudes through a hole 54 in a tube). Lin describes another type of connector, in particular a receptacle-type connector 20 that includes a first tubular portion 23 with inner threads 231 (i.e., a FIP connection) and a second tubular portion 24 with spaced apart slots 242. Lin at col. 2 ll. 36–58, FIG.1. Tubular portion 24 slides over a cylindrical projection 15 extending from a post 10. Id. Spaced apart protrusions 152 on the post register with spaced apart slots 242, ensuring that connector 20 fits in the proper orientation with respect to post 10. Id. Rather than securing the fit with screws or a quick-release mechanism as in Guran, Lin fits a retaining ring 30 over receptacle 20 and the attachment portion of post 10. Id. at col. 3 ll. 9–56, FIG.3. Notably, Lin includes protrusions 152 on post projection 15 rather than on receptacle 20, which instead includes slots 242. Id. at FIG.1. This differs from the claimed invention that places protrusions on the coupler and slots in the receiving post.
Given these teachings from Rivera, Hicks, Chanslor, Guran, Lin and Rocha, it would have been a simple matter to modify Hicks’s adapter to provide a native quick-connect/quick-release connection between the adapter and a stake. For example, examining Chanslor’s stake shows that it already provides a quick-connection between a lighting accessory and the stake by including slots in the top of the stake that receive protrusions (e.g., clips 67) on the accessory base. One of ordinary skill would have reasonably exploited this existing connection by configuring Hicks’s adapter with protrusions that fit into slots in Chanslor’s stake.
Further, one of ordinary skill would have recognized that certain additional features may be readily borrowed from the cited references and combined like a puzzle in a preferred manner. One of ordinary skill in the art would have found it obvious to add known securing mechanisms, such as a hole in the stake and a spring-loaded button (i.e., push pin and plunger) on the accessory to secure the two elements together in a quick-release manner. Guran; Rocha. One would have readily recognized that he may use Guran’s coupler design which does not include any type of cooperating protrusions and slots, or he would recognize he may use either Chanslor’s or Lin’s design that adds such protrusions and slots to enforce a particular assembly orientation. Finally, one of ordinary skill would have reasonably made simple adjustments as desired, including duplicating Chanslor’s described protrusions and slots such that cooperating protrusions and slots are located on opposite surfaces. See MPEP § 2144.04(VI)(B) (describing the obviousness of simply duplicating parts.) For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin and Rocha references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the channel is configured to receive the first and second conductorsfrom the speaker body in [[the]]an installed position.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light 10. See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Those circuits include amplifier 188 for driving speaker 30. Id. at col. 6 ll. 21–61, FIG.4. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin and Rocha references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the first slot terminates at a first edge and the second slot terminates at a second edge, and
“wherein, with the coupler an installed position:
“a first gap is defined by the first slot between the first edge and the first raised portion; and
“a second gap is defined by the second slot between the second edge and the second raised portion.”
Claim 6 depends on claim 5 and further requires the following:
“wherein the first gap is configured to receive a first system wire therethrough and/or the second gap is configured to receive a second system wire therethrough.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light 10. See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. The Rivera reference, however, does not address the manner in which conductors 140 enter pole 120. Moreover, the obviousness rejection of claim 1, incorporated herein, shows that the Guran and Lin references teach and suggest adding a connector between Rivera’s female threads 118 and male threads 124. The connector would have a threaded side to couple with Rivera’s female threads 118 and a sliding side that would include protrusions that slide into Rivera’s post 120, registering with slots included in post 120. This teaching also does not address the details of how a cable would enter a stake. Accordingly, the combinations presented in the obviousness rejection of claim 1 does not address the claimed gaps.
The Guran reference suggests including a cutout 52 in a base 50 so cables passing along an interior channel of a support structure 1 would be able to exit from the underside of base 50. Guran at ¶ 35, FIG.1. This teaching is not directly applicable to Rivera’s stake support since the cables would have to pass through specially drilled holed in the ground. The Oddsen reference would have provided one of ordinary skill in the art workable alternatives. Oddsen suggests forming apertures at the joint between a support, like Rivera’s pole 120, and a connector, such as the connector suggested by Guran and Lin. See Oddsen at ¶¶ 25–27, FIGs.2–4. The Oddsen reference, in particular, describes forming slots 130 in a tubular connector 124 and extending the slots beyond the connection interface between connector 124 and a support that includes plate 108, base 116, boss 118 and bore 210. Id. This produces throughholes 132, or gaps as claimed, for the passage of a conductor 144. Id. This teaching would have reasonably suggested to one of ordinary skill in the art similarly forming slots in Rivera’s pole 120 to receive ridges in a connector and to extend the slots beyond the interface between pole 120 and the connector so conductor 140 running through pole 120 would be able to pass in/out of pole 120 through gaps, or throughholes 132. Accordingly, it would have been obvious for one of ordinary skill in the art to modify Rivera’s stake pole 120 to form the claimed gaps, and to configure the gaps to receive a system wire. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin, Rocha and Oddsen references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the body of the stake has an opening defined therein that is configured to receive a first system wire therethrough and/or a second system wire therethrough.”
The obviousness rejection of claims 5 and 6 shows the obviousness of forming an opening in the body of Rivera’s stake pole 120, such as by forming gaps at the interface between pole 120 and a connector. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin, Rocha and Oddsen references makes obvious all limitations of the claim.
Claim 8 is drawn to “a system.” comprising:
“a plurality of quick connect speaker assemblies each comprising [the same elements claimed in claim 1].
This claim recites limitations that are similar to those of claim 1, addressed above. Those rejections are incorporated herein and apply equally against this claim. This claim also introduces the concept of including a plurality of quick connect speaker assemblies and connecting them with system wires. The Rivera reference similarly describes a plurality of landscape lights 1—one acting as a master and the others as slaves—with the lights being connected together to a low-voltage power supply 160 with low-voltage wiring 140. Rivera at col. 2 ll. 13–25, col. 6 ll. 21–27, FIG.4. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin and Rocha references makes obvious all limitations of the claim.
Claim 9 depends on claim 8 and further requires the following:
“each stake comprises an opening defined therein; and
“at least one of [[the]]a plurality of system wires extends through the opening.”
Rivera’s stake pole 120 includes an opening at 124 that allows low-voltage wiring 140 to enter into bottom cover 110 and terminate at PCB 90. See Rivera at col. 6 ll. 21–27, FIGs.1C, 2, 4. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin and Rocha references makes obvious all limitations of the claim.
Claim 10 is drawn to “a method.” comprising:
“providing a quick connect speaker [the same as the one claimed in claim 1]
“…
“connecting the coupler to the base of the speaker;
“connecting at least one system wire to at least one of the first and second conductors 
“driving the first 
“positioning the first and second conductors [[wires]], the at least one system wire and the at least one wire nut in the channel of the stake, the channel of the stake being configured to receive the at least one wire nut connecting at least one of the first and second conductors [[wires]] of the speaker to the at least one system wire in [[the]] an installed position;
“connecting the speaker body to the stake by connecting the coupler to the stake to thereby form first and second spaced apart gaps between the coupler and the stake, 
“either (i) routing the at least one system wire through the first gap and/or the second gap or (ii) routing the at least one system wire through an opening defined in the body of the stake.”
This claim recites a method for installing the quick connect speaker assembly recited in claims 1, 5 and 6, the rejections of which are incorporated herein. Rivera’s landscape light fixture 1, as modified by Chanslor, Hicks, Guran, Lin, Rocha and Oddsen, would include a coupler that connects—for example, by threading—to the bottom cover 110, or base, that holds speaker body 30. See Hicks; Guran at ¶¶ 35–41, FIGs.1, 2, 6; Lin at col. 2 ll. 36–58, FIG.1. The other end of the coupler would include protrusions that slide into cooperating slots in Rivera’s stake pole 120. See Lin at col. 2 ll. 36–58, FIG.1. The coupler and pole 120 would be secured by quick-release, spring-actuated buttons in pole 120 that would engage openings in the coupler. See Rocha; Guran at ¶ 36, FIGs.6, 9. The ridges and slots would be dimensioned so that the coupler and pole 120 would form throughholes, or gaps, to allow the passage of low-voltage conductors 140 into pole 120 and out through a hole located in base 110. See Oddsen at ¶¶ 25–27, FIGs.2–4. Conductor 140 would enter into post 120 through an opening in the bottom of the post. See Rivera at FIG.1C. Wire nuts contained within post 120, like those described by Beadle, would connect conductor 140 to service wires that emerge through the hole in base 110. See Beadle at ¶ 22, FIG.4. Those service wires would be terminated on PCB 90 to provide power to the fixture’s circuitry (e.g., speaker 30). Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Rivera’s stake portion 130, and in particular its lower spike end 132, would be driven into the ground. Rivera at col. 5 ll. 20–30. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin, Rocha, Oddsen and Beadle references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein the stake defines a longitudinal axis, and wherein connecting the coupler to the stake comprises advancing the coupler into the stake in an axial direction and without rotating the coupler relative to the stake.”
The rejections of claims 1 and 10 show the obviousness of implementing Rivera’s landscape lighting fixture 1 with a coupler that threads into base 118 and slides into cooperating slots in stake pole 120. This would not require any rotation, but a simple insertion of the coupler into pole 120 along a longitudinal axis of pole 120. Guran at ¶¶ 35–41, FIGs.1, 2, 6; Lin at col. 2 ll. 36–58, FIG.1. For the foregoing reasons, the combination of the Rivera, Chanslor, Hicks, Guran, Lin, Rocha, Oddsen and Beadle references makes obvious all limitations of the claim.
Summary
Claims 1, 2 and 5–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (11 August 2022) has substantively amended the claims. This Office action has been updated accordingly with new grounds of rejection based on the newly cited teachings of the Hicks and Rocha references. Applicant’s Reply at 10–14 further includes comments pertaining to the rejections included in the Final Rejection (14 March 2022). The new grounds of rejection entered herein, however, have rendered Applicant’s comments moot. For the foregoing reasons, Applicant has not persuasively demonstrated any error in the Office action, and all the rejections will be maintained.
Additional Citations
The following table lists additional references that are relevant to the subject matter claimed and described in the Specification.
Reference
Relevance
US 2008/0151545
Ground stake for electrical fixture. The stake is a singular body.
US 2017/0290324
Ground stake with quick release connection between stake and an upper member.
US 2009/0175046
Ground stake for electrical fixture. The stake is a singular body.
US 5,626,418
Stake with bayonet-style connection for lighting fixture.

Table 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

10/6/2022